Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 20 are allowed over the prior art made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with Scott D. Paul (Reg. No. 42,984) on 1 November 2021.
The claims filed on 24 September 2021 have been amended as follows: 
Amendments to the claims:
	1.  (Currently Amended) A computer-implemented method within and by a computer having a browser, comprising:
	automatically resetting a prior cumulative sentiment score to a baseline cumulative sentiment score upon the browser being inactive for a predetermined period of time;
	iteratively adjusting the baseline cumulative sentiment score to generate a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user by iteratively performing for each instance of web-based content being navigated to by the user:

	automatically analyzing, responsive to the detecting, a sentiment of the next web-based content being navigated to by the browser to determine a content sentiment score;
	presenting, using the browser and to the user, the next web-based content and a notification indicative of the cumulative sentiment score being different than the content sentiment score; and
	automatically updating the cumulative sentiment score based on the content sentiment score; 
	controlling access, using the browser, to particular web-based content based upon the cumulative sentiment score;
	real-time monitoring, by the computer, a message being composed by the user within the browser;
	determining, by the computer, a message sentiment score indicative of a sentiment of the message being composed;
	notifying, by the computer, the user when the message sentiment score is different than the cumulative sentiment score; and
	preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment.

	2.  (Currently Amended)  The method of claim 1, wherein:

	determining a need to change the cumulative sentiment score, and
	identifying, using a stored navigation path and metadata of the web-based content previously viewed by the user, the particular web-based content based upon a determination that the particular web-based content can change the cumulative sentiment score.

	3.  (Previously Presented)  The method of claim 1, wherein:
	the controlling access includes preventing the user from performing a computer-implemented action.

	4.  (Original)  The method of claim 1, further comprising:
	storing, by the computer, an identity of each web-based content navigated to by the user; and
	storing, by the computer, respective metadata associated with each identity, wherein
	the respective metadata comprises sentiment information about the associated identity.

	5.  (Original)  The method of claim 4, wherein
	the respective metadata stores a viewing time of the user associated with each identity.


	the controlling access includes providing access to the particular web-based content.

	7.  (Previously Presented)  The method of claim 1, wherein
	the controlling access includes preventing access to the particular web-based content.

	8.  (Original)  The method of claim 1, wherein
	determining whether the cumulative sentiment score is different than the content sentiment score comprises determining whether the cumulative sentiment score is different than the content sentiment score by more than a predetermined threshold.

	9.  (Original)  The method of claim 1, further comprising:
	preventing, by the computer, the user from navigating to additional web-based content based on the cumulative sentiment score.

	10.  (Original)  The method of claim 1, wherein
	notifying the user comprises one or more suggestions about a context of the next web based content.

	11.  (Currently Amended)  A computer system including a browser, comprising:
	a processor programmed to initiate executable operations comprising:

	iteratively adjusting the baseline cumulative sentiment score to generate a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user by iteratively performing for each instance of web-based content being navigated to by the user:
	detecting, by the browser, a next web-based content being navigated to by the browser;
	automatically analyzing, responsive to the detecting, a sentiment of the next web-based content being navigated to by the browser to determine a content sentiment score;
	presenting, using the browser and to the user, the next web-based content and a notification indicative of the cumulative sentiment score being different than the content sentiment score; and
	automatically updating the cumulative sentiment score based on the content sentiment score; 
	controlling access, using the browser, to particular web-based content based upon the cumulative sentiment score;
	real-time monitoring, by the computer, a message being composed by the user within the browser;
	determining, by the computer, a message sentiment score indicative of a sentiment of the message being composed;
notifying, by the computer, the user when the message sentiment score is different than the cumulative sentiment score; and
	preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment.

	12.  (Currently Amended)  The system of claim 11, wherein
	the controlling access includes:
	determining a need to change the cumulative sentiment score, and
	identifying, using a stored navigation path and metadata of the web-based content previously viewed by the user, the particular web-based content based upon a determination that the particular web-based content can change the cumulative sentiment score.

	13.  (Previously Presented)  The system of claim 11, wherein
	the controlling access includes preventing the user from performing a computer-implemented action.

	14.  (Original)  The system of claim 11, wherein
	the processor is programmed to initiate executable operations further comprising:
	storing an identity of each web-based content navigated to by the user; and
	storing respective metadata associated with each identity, wherein


	15.  (Original)  The system of claim 14, wherein
	the respective metadata stores a viewing time of the user associated with each identity.

	16.  (Previously Presented)  The system of claim 11, wherein
	the controlling access includes providing access to the particular web-based content.

	17.  (Previously Presented)  The system of claim 11, wherein
	the controlling access includes preventing access to the particular web-based content.

	18.  (Original)  The system of claim 11, wherein
	determining whether the cumulative sentiment score is different than the content sentiment score comprises determining whether the cumulative sentiment score is different than the content sentiment score by more than a predetermined threshold.

	19.  (Original)  The system of claim 11, wherein
	the processor is programmed to initiate executable operations further comprising:


	20.  (Currently Amended)  A computer program product, comprising:
	a computer readable storage medium having program code stored thereon, the program code executable by a data processing system including a browser to initiate operations including:
	automatically resetting a prior cumulative sentiment score to a baseline cumulative sentiment score upon the browser being inactive for a predetermined period of time;
	iteratively adjusting the baseline cumulative sentiment score to generate a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user by iteratively performing for each instance of web-based content being navigated to by the user:
	detecting, by the browser, a next web-based content being navigated to by the browser;
	automatically analyzing, responsive to the detecting, a sentiment of the next web-based content being navigated to by the browser to determine a content sentiment score;
	presenting, using the browser and to the user, the next web-based content and a notification indicative the cumulative sentiment score being different than the content sentiment score; and

	controlling access, using the browser, to particular web-based content based upon the cumulative sentiment score;
	real-time monitoring, by the computer, a message being composed by the user within the browser;
	determining, by the computer, a message sentiment score indicative of a sentiment of the message being composed;
	notifying, by the computer, the user when the message sentiment score is different than the cumulative sentiment score; and
	preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s Amendments authorized by the applicant on 1 November 2021, overcome the cited prior arts and the rejections with respect to the independent claims of the instant Application.
Independent claim 1 recites, among other elements, 
“…automatically resetting a prior cumulative sentiment score to a baseline cumulative sentiment score upon the browser being inactive for a predetermined period of time;

	detecting, by the browser, a next web-based content being navigated to by the browser;
	automatically analyzing, responsive to the detecting, a sentiment of the next web-based content being navigated to by the browser to determine a content sentiment score;
…
	automatically updating the cumulative sentiment score based on the content sentiment score; 
	controlling access, using the browser, to particular web-based content based upon the cumulative sentiment score;
	real-time monitoring, by the computer, a message being composed by the user within the browser;
	determining, by the computer, a message sentiment score indicative of a sentiment of the message being composed;
	notifying, by the computer, the user when the message sentiment score is different than the cumulative sentiment score; and
	preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment”

These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent claims 11 and 20 are allowed for the similar reasons as claim 1.
For Claims 2-10 and 12-19, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Smith et al. (U.S. Pub. No.: US 20170235830), discloses “baseline,” however, “baseline” is determined based on the posted posts of an author, not from viewed webpages, and it also does NOT prevent the author from accessing/posting, but merely sending a notification) (see paragraph [0018], “[0018] When a sufficient amount of online content has been received (e.g., a threshold number of posts, such as 10 or 25), the raw sentiment scores are used to generate a baseline attitude for the author. This process can be ongoing, so that the baseline attitude is dynamic--adjusted over time as the author creates more online content. Once the author's baseline attitude is generated, it is ”
Similarly, Chakra et al. (U.S. Pub. No.: US 20160072903) discloses, the emotion baseline is determined from the posted of the user, and does not prevent user to post. Fig. 4, item 402 does disclose recording what article user has read, but it does not determine the sentiment score from that article (see paragraph [0003], “According to one aspect of the present invention, a method for associating an emotional influencer to a post may include determining, by a processor, an emotional baseline for a user and detecting, by the processor, a post by the user on a social medium. The method may also include analyzing the content of the post to determine an emotion of the user based on the content of the post and determining a difference between the emotion of the user associated with the post and the emotional baseline of the user. The method may additionally include determining an emotional influencer of the post in response to the difference between the emotion of the user associated with the post and the emotional baseline of the user exceeding a preset threshold. The method may further include tagging the emotional influencer to the post based on the emotional influencer being related to the post.”
Liu et al. (U.S. Pub. No.: US 20160232131) briefly discloses using browsing activities to build baseline user profile, but it is used to compare target profile in order to recommend information, not comparing baseline user profile with current sentiment the mechanisms can determine particular activities that the user has engaged in, such as attending a social event (e.g., a conference, a party, a sports event, etc. from an online calendar), consuming a media content item (e.g., a video clip, a song, a news article, a webpage, etc.), interacting with a computing device…interacting with an application (e.g., a media playback application, a social networking application, a messaging application, a web browser, etc. on a user device), and/or any other suitable activity. This activity data can, for example, be used to determine reference behaviors associated with the user (e.g., a particular time and portion of the day is typically spent watching videos on a media playback application executing on a mobile device).”
Paragraph [0039], “…generate one or more profiles associated with a user device…generate a profile that is indicative of the user's current mood, emotional state, and/or behavioral disposition and compare the generated profile with a target profile to determine a recommended action that, if performed, may move the user towards an objective or goal…”
Paragraph [0105], “…using the selected portions of data from the multiple data sources, the recommendation system can determine a baseline profile for the user at 450. For example, the recommendation system can process the selected portions of data a baseline user profile associated with a goal can include any suitable information relating to the physical or emotional state of the user (e.g., "happy," "unhappy," etc.) and information about one or more user behaviors or habits (e.g., commuting, lunch break, weekly meetings, exercise groups, etc.). In another more particular example, a baseline user profile can use heart rate information, temperature information, galvanic skin response information, location information, and social post information, match such information with an emotional state, and establish baseline patterns for emotional state through a given time period, a day, a week, a season, etc…”
However, Liu also does not disclose other limitations e.g. “preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment.”
Yom-Tov et al. (U.S. Pub. No.: US 20140377727) discloses related concept in the claimed invention.
For example, Yom-Tov’s invention is regarding to monitor a person’s mental health based on the person’s activities, then “define a behavior baseline” as “the user's normal and/or acceptable psychological behavior” (Yom-Tov: paragraph [0024], ““The monitoring mechanism 106 may define a behavior baseline using features indicative of the user's normal and/or acceptable psychological behavior. One example normalized feature distribution over the user data. An alternative implementation generates a feature distribution representing normal and/or acceptable behavior for an average member of a population, which may be establishing by aggregating user data from a significant number of volunteers. A statistically significant deviation from that behavior baseline indicates a number of possible psychological events. Some of these events may correspond to symptoms of a mental illness or a psychological disorder. For example, after a birth of a child, a mother may experience characteristics/features associated with postpartum depression; and her social media postings may exhibit at least some recognizable features. A model for predicting postpartum depression may include a decision tree or a utility function built from these features. The appearance of certain keywords, for example, keywords denoting depression, in the social media postings may represent a deviation from the behavior baseline. It is appreciated that embodiments described in the present disclosure may utilize other statistical/decision analysis techniques for modeling a psychological event.”). 
Yom-Tov discloses monitoring viewing web pages because “viewing web pages provided by a mental health information portal also may correspond to a behavior change” (Yom-Tov: paragraph [0026], “As another example, viewing web pages provided by a mental health information portal also may correspond to a behavior change. By viewing such content, the user may have already experienced a psychological event and is seeking at least some form of professional help or, alternatively, the user may be likely to experience a psychological event capable of affecting the user's mental state…Pending signs of depression and/or anger, the monitoring mechanism 106 continues monitoring search and browsing logs for additional deviations from normal browsing behavior.”)
However, Yom-Tov does not explicitly disclose “automatically resetting a prior cumulative sentiment score to a baseline cumulative sentiment score upon the browser being inactive for a predetermined period of time; 
iteratively adjusting the baseline cumulative sentiment score to generate a cumulative sentiment score indicative of sentiment of web-based content previously viewed by a user by iteratively performing for each instance of web-based content being navigated to by the user:
	detecting, by the browser, a next web-based content being navigated to by the browser;
	automatically analyzing, responsive to the detecting, a sentiment of the next web-based content being navigated to by the browser to determine a content sentiment score;
…
	automatically updating the cumulative sentiment score based on the content sentiment score…” 
Yom-Tov discloses checking “usage of threatening language” in a post/message. However, Yom-Tov but does not disclose “preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment” (Yom-Tov: paragraph [0033], “[0033] FIG. 2 depicts an example decision tree configured to identify a behavior change likely to affect a user. As described herein, a classifier may employ the example decision tree when monitoring the user's interactions/activities for symptoms of a mental illness. Each step of the decision tree represents a comparison operation between data corresponding to the user's interactions and one or more features. At a first comparison operation, the classifier may label such data as "unchanged user behavior" if a certain key feature is not present; otherwise, a second comparison operation is performed. One example key feature may include usage of threatening language. Regarding the second comparison operation, the classifier may use a threshold value to determine, based upon a number of threatening words entered/spoken, whether the user's behavior changed. The threshold value may represent a normal amount of threatening words for that user and therefore, a statistical significant deviation from that threshold is evidence of an onset of a psychological event.” Paragraph [0042], “[0042] Step 402 commences the example steps and proceeds to step 404 where the monitoring mechanism configures a classifier on a user device that identifies changes in the user's behavior based upon user interaction data. The classifiers provide a prediction as to whether the user is experiencing a psychological event or whether he is likely to experience one in the near future (e.g., in the next day, next week and/or the like). Users may establish their user preference with respect to false negative/false positive ratio. In other instances, these preferences may be set by a medical provider or a law enforcement agency, based on the risk associated with each of these errors. A dangerous person, for instance, may be assigned a low ratio and although this setting may lead to more false positives, the risks involved with a positive result may be substantial enough to necessitate that ratio. Furthermore, by operating the monitoring mechanism in a cloud computing environment, the dangerous person is prevented from tampering his or her user device.”)
	Yom-Tov discloses sending notification if “the user is experiencing a psychological event” (Yom-Tov: paragraph [0043], “[0043] Step 406 determines whether that behavior change corresponds to a psychological event. The settings described above also may prescribe procedures/mechanisms for alerting medical providers, law enforcement personnel or other trusted individuals. If the user does not currently exhibit any psychological event, step 406 continues monitoring the user device and waits for an update. The monitoring mechanism may ping a component running on If the monitoring mechanism predicts a psychological event, step 406 proceeds to step 408. Step 408 accesses alert preference data and selects one or more mechanisms for securely communicating one or more alerts to trusted individuals. Step 410 represents one example alert mechanism that securely alerts a trusted family member/healthcare professional by sending a link to secure content, such as a hyperlink to a secure web page where descriptive data for the psychological event is displayed to that trusted individual. The secure web page may be password-protected web site on which the trusted individual needs to enter a correct password in order to view the descriptive data.”). However, Yom-Tov does not disclose “notifying, by the computer, the user when the message sentiment score is different than the cumulative sentiment score; and preventing, by the computer, the user from sending the message until the message is edited to have a new message sentiment score that matches a particular sentiment.
Goel et la. (U.S. Pub. No.: US 20150242391) discloses monitoring user’s message by comparing sentiment scores of the words in the message/post to the receiver of the message (Goel et la.: paragraph [0039], “In one or more implementations, context module 104 initiates an alert 208 if one or more words which are not appropriate for the intended context are identified. Context module 104 may initiate rendering of alert 208 in user interface 106 to notify the user that one or more words in textual content 202 are not appropriate for intended context 206. For example, if a user is writing an email to a boss or supervisor, context module 104 may generate an alert if it is determined that the context of the email is casual. As another example, if the user is writing an email that is intended to indicate negative sentiments, recommendation engine 112 may generate an alert if the sentiment of the email is positive.” However, Goel does not disclose “cumulative sentiment score” and other limitations.
DeLuca et la. (U.S. Pub. No.: US 20180060338, same assignee) discloses filtering user’s message based on sentiment scores of the words in the message/post (paragraph [0022], “In this embodiment, a comment section represents a portion of the webpage where the user can view comments posted by other users of the webpage and participate in discussions with other users based on the content provided on the webpage. In one example, a user of client device 104 is accessing a webpage of a news outlet, where the webpage includes an article and a section for posting reactions (i.e., comments) to the article. Sentiment filter program 110 determines the webpage with the article supports posting reactions towards the article and determines that a comment section is present for the webpage being accessed by the user.”). However, DeLuca does not disclose sentiment scores of the words in the message/post is comparing to “cumulative sentiment score” and steps for calculating “cumulative sentiment score”
Abon Mahmoud et la. (U.S. Pub. No.: US 20180196882, same assignee) discloses determining “cumulative sentiment score” (DeLuca: paragraph [0046], “a set of user-derived data may be detected in the social networking environment. The set of user-derived data may indicate a negative sentiment of a user that corresponds with the set of user-derived data.”), if it is negative sentiment, then filter out content based on negative sentiment (DeLuca: paragraph [0047], “a set of negative sentiment contents may be filtered-out at block 361” paragraph [0048], “…A specific user may have recently been diagnosed with gluten intolerance. The specific user may be having a difficult time adjusting to the intolerance. The social networking environment of the user may include pictures of and recipes for meals that the user can no longer eat. The negative sentiment of the user may be detected after viewing pictures of and recipes for pizza. The sentiment modification action may include the filtering-out of social networking data related to pizza…”) which is different than the claimed invention of the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YU . ZHAO
Examiner
Art Unit 2169



/YU ZHAO/Patent Examiner of Art Unit 2169